Title: James Moylan to the American Commissioners, 12 June 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 12 June 1778
The Frigate Boston Captain Tucker arrived yesterday at Groix from Bordeaux. She is now watering and will sail tomorrow in company with the Frigate L’Oiseau. She did not meet with any Vessels in her passage. I am with respect Honorable Gentlemen Your assurd humble Servant
James Moylan
 
Addressed: To / The Honorable Plenepotentiary / Ministers from the United States / of America
Endorsed by John Adams: Mr Moylan 12 June 1778
